Citation Nr: 0618257	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  97-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability, 
including sleep apnea, manifested by chest pain and shortness 
of breath.  

2.  Entitlement to service connection for residuals of a 
right eye injury.  

3.  Entitlement to a higher (compensable) rating for left ear 
hearing loss.  

4.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities.  



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from March 1987 to May 
1996.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The claims file subsequently was transferred 
to the RO in Philadelphia, which now has jurisdiction over 
the appeal.

This case was previously before the Board in July 2003, with 
several claims at issue.  The Board denied the veteran's 
claim of entitlement to service connection for a right ankle 
disorder and remanded his other claims to the RO for further 
development and consideration.  Following the development, 
the RO granted his claims of entitlement to service 
connection for rhinosinusitis, lumbosacral strain, 
impingement syndrome of the right shoulder, and 
patellofemoral syndrome of the right knee.  So the only 
remaining claims on appeal are those listed.

When filing his substantive appeal (VA Form 9) in May 1997, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board.  But the veteran later withdrew this 
request, and there are no others of record.  
See 38 C.F.R. § 20.704(e) (2005).




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims  and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claims has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran has residuals of a right eye injury 
that are causally or etiologically related to his service in 
the military.

3.  There also is no persuasive medical nexus evidence of 
record indicating the veteran has disability, including sleep 
apnea, manifested by chest pain and shortness of breath as a 
result of his service in the military.
 
4.  The veteran has level I hearing acuity in his left ear, 
and since his right ear is not service connected, it is 
presumed he also has level I hearing acuity in that ear.

5.  Since the RO already has granted the veteran several 
compensable 10 percent ratings for his service-connected 
tinnitus, right shoulder disorder, lumbosacral strain, and 
patellofemoral syndrome of the right knee, there is no 
possible way he also can still receive additional 
compensation under the provisions of 38 C.F.R. § 3.324.




CONCLUSIONS OF LAW

1.  The veteran does not have right eye disability as a 
result of a disease or injury incurred or aggravated during 
his active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2005).

2.  The veteran's chest pain and shortness of breath, 
including as a manifestation of sleep apnea, also were not 
incurred or aggravated during his military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).

3.  The requirements are not met for a compensable rating for 
left ear hearing loss.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.85, Diagnostic Code 6100 (2005).

4.  Because effective May 11, 1996, the veteran has multiple 
compensable ratings (of 10 percent per disability), his 
§ 3.324 claim has become moot and must be denied as a matter 
of law as the Board has no jurisdiction to adjudicate the 
merits of this issue.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2005).  Green v. West, 11 Vet. App. 472, 
476 (1998); VAOPGCPREC 6-99 (June 7, 1999); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  



Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent VCAA letters in 
January and February 2004, as directed in the Board's July 
2003 remand.  He was not sent a VCAA letter prior to granting 
service connection for his left ear hearing loss or denying 
his claims for service connection for residuals of a right 
eye injury and chest pain and shortness of breath, including 
sleep apnea, since the VCAA did not exist when the RO 
initially adjudicated these claims.  Consequently, he was not 
notified that, upon the grant of service connection for his 
left ear hearing loss, a schedular or extraschedular 
disability rating would be determined by applying relevant 
diagnostic codes in the rating schedule.  But this since has 
been rectified.  The January and February 2004 VCAA letters 
apprised him of the type of evidence required to substantiate 
his subsequent "downstream" claim for a higher initial 
rating for his left ear hearing loss, as well as the type of 
evidence required to substantiate his claims for service 
connection (i.e., the first three elements in Dingess).



Despite the inadequate notice provided the veteran in the 
January and February 2004 VCAA letters regarding a disability 
rating and an effective date if service connection for the 
residuals of a right eye injury and chest pain and shortness 
of breath, including sleep apnea, were to be awarded, and 
regarding an effective date for his award of service 
connection and disability evaluation for his left ear hearing 
loss, the Board finds no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because, as the Board will conclude below, the preponderance 
of the evidence is against his claims, so any questions 
concerning the appropriate disability rating or effective 
date to be assigned are rendered moot.  See Dingess, 2006 WL 
519755, at *12 ("Other statutory and regulatory provisions 
are in place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.")

Also bear in mind both VCAA letters indicated what evidence 
the veteran was responsible for obtaining and what VA had 
done and would do in helping him obtain supporting evidence.  
Thus, the letters satisfied the VCAA notice requirements as 
expressed by the Court in Dingess.  There was no specific 
mention, per se, of the "fourth element" discussed in 
Pelegrini II, but the letters nonetheless explained that the 
veteran should identify and/or submit any supporting 
evidence.  The content of the VCAA notices therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).



As for the timing of the VCAA notice, as mentioned, the 
January and February 2004 letters were sent after the RO's 
initial adjudication of the veteran's claims in August 1996.  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question - because the VCAA did not 
yet exist when the RO initially adjudicated the claims, VA 
does not have to vitiate the initial decision and start the 
whole adjudicatory process anew.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
VCAA notice such that he is not prejudiced.  And, here, the 
January and February 2004 VCAA notices provided the veteran 
with ample opportunity to respond with evidence to 
substantiate service connection for residuals of a right eye 
injury and chest pain and shortness of breath, including 
sleep apnea, as well as evidence to substantiate a higher 
disability evaluation for his left ear hearing loss before 
his appeal was recertified to the Board.  After providing the 
content-complying VCAA notice in January and February 2004, 
the RO readjudicated his claims in the December 2005 
supplemental statement of the case (SSOC) based on any 
additional evidence that had been received since the initial 
rating decision in question, SOC, and any prior SSOC.  He has 
not indicated that he has any additional relevant evidence to 
submit or that needs to be obtained.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

II.  Entitlement to Service Connection

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).



If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The Board finds that the evidence of record does not 
establish entitlement to service connection for residuals of 
a right eye injury.  While the Board acknowledges the veteran 
was treated for metal fragments in his left eye in 
February 1994, while in the military, his service medical 
records are entirely negative for complaints, treatment, or 
diagnoses of any injury involving his right eye.  And in any 
event, his subsequent eye evaluations in service confirmed 
he continued to have normal ocular health, bilaterally 
(meaning in both eyes).  Moreover, he did not register any 
complaints related to his right eye during his service, 
either at the time of his February 1994 left eye injury or 
even when being discharged from service.  The mere fact that 
he did not even register any complaints concerning his right 
eye suggests he was not having any problems with it at that 
particular time, certainly any of real consequence.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
injury in question, when there was no incentive - financial 
or otherwise - to fabricate information for personal gain.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  



There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from service.  In fact, the evidence of 
record shows he did not have relevant symptoms or receive 
treatment for a right eye disorder until his VA examination 
in February 2005, nearly 9 years after his service in the 
military had concluded.  Indeed, he has not provided any 
post-service medical evidence of complaints (relevant 
symptoms, etc.) and/or treatment for a right eye disorder.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology).  

Further, the veteran's recent VA examination indicated his 
right eye was normal, upon pupillary, slit lamp, and dilated 
fundoscopic examinations.  Likewise, the VA examiner 
indicated there was no residual scarring in the veteran's 
left eye, nor was there any residual decrease in visual 
acuity.  And absent medical evidence of current disability, 
there is no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1998) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C. § 1110 (formerly § 310)).  The VA examiner's 
opinion has significant probative weight since it not only 
considered the veteran's assertions, but also included a 
comprehensive clinical examination of him.  So this opinion 
has the proper factual foundation and is not predicated on 
unestablished facts or mere allegations.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

Service connection also is not warranted for chest pain and 
shortness of breath, including as a manifestation of sleep 
apnea.  Although the veteran no doubt sincerely believes he 
has sleep apnea, and that his chest pain and shortness of 
breath are attributable to his military service, there is 
simply is no persuasive medical nexus evidence of record 
indicating or even suggesting this is indeed the case.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

While the Board realizes the veteran complained of shortness 
of breath, chest pain, and rapid heart beat for 7 to 10 
months prior to his discharge from the military, he did not, 
by his own admission, receive treatment in service for these 
complaints.  And even the report of his separation 
examination indicates that clinical evaluations of his lungs, 
chest, and heart were normal, and that he had a normal 
neurological examination.  A chest X-ray and ECG during his 
separation examination were within normal limits, as well.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  

It equally deserves mentioning that there also is no 
objective medical evidence of continuity of symptomatology in 
the year immediately following the veteran's discharge from 
service.  The report of his June 1996 VA respiratory 
examination, the month after his military service ended, 
indicates he had no specific symptoms or complaints referable 
to his chest (e.g., pain or shortness of breath, etc.), and 
he had a normal respiratory examination that showed no 
evidence of pulmonary disease.  A July 1996 ECG was normal, 
too.

Although other records show the veteran later was treated in 
July 2000 for chest pain and a racing heart, with some 
shortness of breath, diagnosed as atrial fibrillation, a 
chest X-ray, ECG, and stress test were normal.  
A physical examination suggested angina.  Subsequent 
complaints of chest pain, in December 2001, were found to be 
musculoskeletal in nature.  Complaints of shortness of breath 
and a history of sleep apnea were noted in records dated from 
May through September 2003, but no underlying diagnosis was 
made or indication given that the veteran's symptoms were a 
residual of his service in the military.  See 38 C.F.R. 
§ 3.303(b) (isolated findings in service are insufficient to 
establish chronicity).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).



The doctors that evaluated and treated the veteran did not 
find a relationship between his complaints of chest pain, 
shortness of breath, and sleep apnea, and his military 
service.  In addition, the most recent February 2005 VA 
examination concluded the diagnosis of sleep apnea was 
unfounded, as the veteran's sleep study, including 
polysomnograph, was negative for evidence of a sleep 
disorder.  Also, his chest X-ray and pulmonary function test 
were normal.  And "[i]n the absence of proof of present 
disability there can be no valid claim."  See Brammer at 
225; Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed 
disability, including sleep apnea, manifested by chest pain 
and shortness of breath during or as a result of his service 
in the military.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

The only evidence portending that the veteran has a right eye 
disorder or chest pain and shortness of breath, including as 
a manifestation of sleep apnea, related to his service in the 
military comes from him personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of these conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.



While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so they must be denied because the preponderance of 
the evidence is unfavorable.  See 38 C.F.R. § 3.102.

III.  Entitlement to a Compensable Rating for Left Ear 
Hearing Loss

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as here, an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation for that disability 
is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found.  In other 
words, evaluations may be "staged."  See Fenderson, 12 Vet. 
App. at 125-26 (1999).  This, in turn, will compensate the 
veteran for times since the effective date of his award when 
his disability may have been more severe than at other times 
during the course of his appeal.



In evaluating service-connected hearing loss, disability 
ratings are derived by a "mechanical" (i.e., 
nondiscretionary) application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Ratings for hearing loss range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2004). 



Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no effect on the 
veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86 for exceptional patterns of hearing 
impairment.

The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Unfortunately, neither 38 C.F.R. § 4.86(a) nor (b) is 
applicable in this particular appeal.

According to the results of the hearing evaluations the 
veteran has undergone, there simply is no basis for assigning 
a higher, i.e., compensable rating for the service-connected 
hearing loss in his left ear.  The clinical evidence of 
record shows his left ear hearing loss is at level I.  At his 
June 1996 VA examination, he had an average pure-tone 
threshold of 20 decibels in his left ear and 94 percent 
speech discrimination.  This correlates to level I hearing 
acuity for this ear.  Likewise, at his more recent, February 
2003 VA examination, his left ear pure-tone threshold was 26 
decibels, with 96 percent speech discrimination.  This also 
correlates to level I hearing acuity.  And because his right 
ear is not service connected, and he is not deaf in this ear, 
it is presumed that he also has level I (meaning "normal") 
hearing acuity in this ear.  See 38 U.S.C.A. § 1160(a) 
(West 2002); 38 C.F.R. § 3.383(a)(3).  Thus, a noncompensable 
(i.e., 0 percent) rating is assigned.  38 C.F.R. §§ 4.14, 
4.85, Table VII, Diagnostic Codes 6100 to 6101 (2005).  So 
there is no basis for assigning a higher rating.

In determining the veteran is not entitled to a higher 
(compensable) rating for his left ear hearing loss, the Board 
has also considered whether he is entitled to a higher rating 
on an extra-schedular basis.  However, the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  See 38 C.F.R. § 3.321(b)(1).  
There is no indication the hearing loss in his left ear has 
caused marked interference with his employment (meaning 
beyond that contemplated by the rating currently assigned) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

IV.  Entitlement to a 10-Percent Rating based on Multiple 
Noncompensable Service-Connected Disabilities

As a result of the RO's October 1997 and more recent December 
2005 rating decisions, the veteran has been granted service 
connection and assigned 
10-percent disability ratings for his tinnitus, right 
shoulder disorder, patellofemoral syndrome of the right knee, 
and lumbosacral strain - retroactively effective from May 
11, 1996, the date of receipt of his initial claim for 
service connection (i.e., for the entire appeal period at 
issue).  See 38 C.F.R. § 3.400.  Consequently, his claim for 
a separate, collective, 10 percent rating based on multiple 
noncompensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324, is now moot.  See 38 C.F.R. § 3.324 (a 10-
percent rating for multiple noncompensable disabilities 
cannot be combined with any other rating).  So this claim 
must be dismissed as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The claim for service connection for residuals of a right eye 
injury is denied.

The claim for service connection for disability, including 
sleep apnea, manifested by chest pain and shortness of 
breath, is denied.

The claim for an initial compensable rating for left ear 
hearing loss is denied.

The claim of entitlement to a 10 percent disability rating 
based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 is moot, and therefore 
is dismissed for lack of jurisdiction.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


